DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “The method of claim 14”. However, parent claim 14 is drawn to an article.  It is not clear whether this is a typographical error or a dependency issue.  
While not a suggestion of claim language, in the interest of compact prosecution, the preamble “The method of claim 14” is treated as ‘The method of claim 15’.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is drawn to a method.  However, parent claim 14 is drawn to an article.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 6, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Static and dynamic magnetic properties of Co2Z barium ferrite nanoparticle composites” by Li et al. (hereinafter Li).
Regarding claim 1, Li discloses a Co2Z ferrite (abstract) having the formula: 
Ba3Co2Fe24O41 (page 719, para 2) which is instantly claimed formula 
(Ba1-x Srx)3Co2+yMyFe24-2y-2O41
where x=y=0 and z=0; and
wherein the Co2Z ferrite has an average grain size of 20 to 75 nm (Table I, page 720), which falls completely within the instantly claimed range of 5 to 100 nm.  The method of measuring the average grain size, particularly measuring using at least one of transmission electron microscopy, field emission scanning electron microscopy, or x-ray diffraction is not considered to add patentable weight to the claim.

Regarding claim 6, Li discloses a composite comprising a polymer (epoxy) and the ferrite composition of Claim 1 (page 719, para 4).

Regarding claims 13 and 14, Li discloses an article comprising the ferrite of Claim 1, wherein the article is an EMI suppressor (device for minimizing EM interference, page 719, para 2).

Regarding claims 15 and 16, Li discloses a method of making a Co2Z ferrite comprising:
milling ferrite precursor compounds comprising Fe, Co, Ba, and optionally M to form an oxide mixture (via chemical co-precipitation);
calcining the oxide mixture in air to form a calcined ferrite; and
high energy ball milling the calcined ferrite at an energy sufficient to form the Co2Z ferrite having a nanocrystalline structure (page 719, para 3) with an average grain size of 20 to 75 nm (Table I, page 720), which falls completely within the instantly claimed range of 5 to 100 nm.  The method of measuring the average grain size, particularly measuring using at least one of transmission electron microscopy, field emission scanning electron microscopy, or x-ray diffraction is not considered to add patentable weight to the claim.
Note that the addition of M is optional and not required.

Regarding claim 18, Li discloses the method of Claim 15, wherein the high energy milling occurs for greater than or equal to 4 hours (Samples #2 and #3 in Table I, page 720).

Regarding claim 19, Li discloses the method of Claim 15, further comprising post-annealing the Co2Z ferrite in air after the high energy milling (page 719, para 3); optionally at an annealing temperature of 900 to 1,300°C for an annealing time of 1 to 20 hours.
It is noted that the optional annealing conditions are not required. 

Regarding claim 20, Li discloses method of Claim 15, further comprising forming a composite comprising the Co2Z ferrite and a polymer (page 719, para 4).
This rejection is based on the interpretation set forth in para #3, above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above. This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-10, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0016157 A1 to Chen et al. (hereinafter Chen). 
Regarding claims 1 and 4, Chen discloses a Co2Z ferrite (para [0098]) having the formula: 
(BazSr3-z)Co2+xMoxFey-2xO41, where x = 0.01 to 0.20, y=20 to 24 and z=0 to 3 (para [0035]-[0037]), which overlaps instantly claimed formula
(Ba1-x Srx)3Co2+yMyFe24-2y-zO41
wherein M is Mo; x is 0 to 0.8; y is 0 to 0.8; and z is -2 to 2.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.
The reference is silent regarding grain size, particularly wherein the Co2Z ferrite has an average grain size of 5 to 100 nanometers as measured using at least one of transmission electron microscopy, field emission scanning electron microscopy, or x-ray diffraction.  However, as discussed above, the ferrite compositions and formulas overlap.  As discussed below, the ferrite compositions are made by a closely overlapping method.  See MPEP 2112.0(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  The ferrite compositions overlap, as discussed above and are made by overlapping methods, as discussed below. Therefore, one of ordinary skill in the art would expect at least overlapping grain size, absent evidence to the contrary. It is also noted that the method of measuring the average grain size, particularly measuring using at least one of transmission electron microscopy, field emission scanning electron microscopy, or x-ray diffraction is not considered to add patentable weight to the claim.

Regarding claim 2, Chen discloses the Co2Z ferrite of Claim 1, wherein the amount of Mo (x in Chen) is 0.01 to 0.20 (para [0035]), which overlaps the instantly claimed range wherein y is 0.01 to 0.8.  See MPEP 2144.05(I), cited above. 

Regarding claim 3, Chen discloses the Co2Z ferrite of Claim 1, wherein the amount of Sr is 0 to 3 (para [0037]), which overlaps the instantly claimed range wherein x is 0.1 to 0.8. See MPEP 2144.05(I), cited above.

Regarding claim 5, Chen discloses the Co2Z ferrite of Claim 1, wherein the Co2Z ferrite has a median D50 particle size of 0.1 to 100 micrometers (µm) (para [0124]), which overlaps the instantly claimed range of 1 to 30 µm.  See MPEP 2144.05(I), cited above.
Chen is silent regarding a D50 particle size by volume measured using Horiba LA-910 laser light scattering PSD analyzer or as determined in accordance with ASTM D4464-15.  However, the method of measuring the particle size is not expected to substantially alter the particle size. 

Regarding claim 6, Chen discloses a composite comprising a polymer (binder) and the ferrite composition of Claim 1 (para [0132]).

Regarding claim 7, Chen discloses the composite of Claim 6, wherein the composite has a permeability of 7 to 12 over a frequency range of 0.1 to 3.0 GHz (para [0012]), which overlaps the instantly claimed range of greater than or equal to 1.5 at a frequency of 0.5 to 5 GHz.  See MPEP 2144.05(I), cited above.

Regarding claim 8, Chen discloses the composite of Claim 6, wherein the composite has a permittivity of at least 6 over a frequency range of 0.1 to 3.0 GHz (para [0015]), which overlaps the instantly claimed range of 6 to 15 at a frequency of 0.5 to 5 GHz.  See MPEP 2144.05(I), cited above.

Regarding claim 9, Chen discloses the composite of Claim 6, wherein the composite has a magnetic loss tangent tanδµ of less than 0.3 at a frequency of 0.1 to 0.8 GHz (para [0023]), which overlaps the instantly claimed range of less than or equal to 0.04 at a frequency of 0.5 to 5 GHz.  See MPEP 2144.05(I), cited above.

Regarding claim 10, Chen discloses the composite of Claim 6, wherein the composite has a dielectric loss tangent tanδε of less than 0.02 at a frequency of 0.1 to 0.8 GHz (para [0020]), which overlaps the instantly claimed range of less than or equal to 0.04 at a frequency of 0.5 to 5 GHz.  See MPEP 2144.05(I), cited above.

Regarding claims 13 and 14, Chen discloses an article comprising the ferrite composition of Claim 1, wherein the article is an antenna, a filter, an inductor, or a circulator (para [0101]).

Regarding claims 15 and 16, Chen discloses a method of making a Co2Z ferrite (para [0098]) comprising:
milling ferrite precursor compounds comprising Fe, Co, Ba, and optionally M, wherein M is Mo to form an oxide mixture (para [0124]-[0125]);
calcining the oxide mixture in an air to form a calcined ferrite (para [0128]);
high energy ball milling the calcined ferrite at an energy sufficient to form the Co2Z ferrite having a nanocrystalline structure (para [0132]).  It is noted that M is optional and not required. 
The reference is silent regarding grain size, particularly wherein the Co2Z ferrite has an average grain size of 5 to 100 nanometers as measured using at least one of transmission electron microscopy, field emission scanning electron microscopy, or x-ray diffraction.  However, as discussed above, the ferrite compositions and formulas overlap and are made by closely overlapping methods.  See MPEP 2112.0(I), cited above. Therefore, one of ordinary skill in the art would expect at least overlapping grain size, absent evidence to the contrary.  It is also noted that the method of measuring the average grain size, particularly measuring using at least one of transmission electron microscopy, field emission scanning electron microscopy, or x-ray diffraction is not considered to add patentable weight to the claim.

Regarding claim 18, Chen discloses the method of Claim 15, wherein the high energy milling occurs at a mixing speed of 400 rpm (para [0126]), which falls within the instantly claimed range of greater than or equal to 300 revolutions per minute.

Regarding claim 19, Chen discloses the method of Claim 15, further comprising post-annealing the Co2Z ferrite in an oxygen atmosphere after the high energy milling; optionally at an annealing temperature of 800 to 1,000 C (para [0138]), which overlaps the instantly claimed range of 900 to 1,300°C for an annealing time of 4 hours (240 minutes) ± 100 minutes (para [0141]), which falls within the instantly claimed range  of 1 to 20 hours; or wherein the calcining the calcined ferrite occurs at a calcining temperature of 1,000 to 1,300°C (para [0128]) for a calcining time of 4 to 6 hours (300 minutes ± 60 minutes, para [0131]), which falls within the instantly claimed range of 1 to 20 hours.
It is noted that the optional annealing conditions are not required. 

Regarding claim 20, Chen discloses the method of Claim 14, further comprising forming a composite comprising the Co2Z ferrite and a polymer (para [0132]).
This rejection is based on the interpretation set forth in para #3, above. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claim 7, Li discloses the composite of Claim 6, wherein the composite has a permeability of 1.20 to 2.05 at a frequency of 3.5 to 8.0 gigahertz GHz (Table II, page 721), which overlaps the instantly claimed range of greater than or equal to 1.5 at a frequency of 0.5 to 5 GHz.  See MPEP 2144.05(I), cited above. 

Regarding claim 8, Li discloses the composite of Claim 6, wherein the composite has a permittivity of 5.4 to 6.9 at a frequency of 3.5 to 8.0 GHz (Table II, page 721), which overlaps the instantly claimed range 6 to 15 at a frequency of 0.5 to 5 GHz.  See MPEP 2144.05(I), cited above. 

Regarding claims 9 and 10, Li discloses the composite of Claim 6 but is silent regarding the limitations “the composite has a magnetic loss tangent tanδµ, of less than or equal to 0.04 at a frequency of 0.5 to 5 gigahertz” and “a dielectric loss tangent tanδε of less than or equal to 0.04 at a frequency of 0.5 to 5 gigahertz”.  
However, the composites overlap, contain the same Co2Z ferrite composition with the same formula and are made by the same methods, as discussed above.  See MPEP 2112.0(I), cited above.  Therefore, one of ordinary skill in the art would expect the composites to have at least overlapping magnetic loss and dielectric loss properties, absent evidence to the contrary.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US 6358432 B1 to Tomono et al. (hereinafter Tomono). 
Regarding claim 11, Li discloses the composite of claim 6 comprising an epoxy polymer (page 719, para 4), but fails to expressly disclose wherein the polymer comprises at least one of polyvinylidene fluoride (PVDF), polytetrafluoroethylene (PTFE), polyethylene (PE), high density polyethylene (HDPE), low density polyethylene (LDPE), polymethylmethacrylate (PMMA), polyether ether ketone (PEEK), or polyethersulfone (PES).
However, Tomono does teach a Z-type ferrite comprising Co in a polymer resin (col 2, ln 9-10) wherein the resin is selected from a of group that includes epoxy and PTFE (col 3, ln 49-56).
It would be obvious to one of ordinary skill in the art to employ the PTFE of Tomono as an obvious alternative to the epoxy of Li to provide a composite polymer with a low dielectric constant and low dielectric loss (Tomono, col 3, ln 56-58). 

Regarding claim 12, Li discloses a composite comprising:
 a polymer (epoxy, page 719, para 4); and 
a ferrite having the formula: 
Ba3Co2Fe24O41 (page 719, para 2) which is instantly claimed formula 
(Ba1-x Srx)3Co2+yMyFe24-2y-2O41
where x=y=0 and z=0; and
wherein the Co2Z ferrite has an average grain size of 20 to 75 nm (Table I, page 720), which falls completely within the instantly claimed range of 5 to 100 nanometers.  The method of measuring the average grain size, particularly measuring using at least one of transmission electron microscopy, field emission scanning electron microscopy, or x-ray diffraction is not considered to add patentable weight to the claim.
Li fails to expressly disclose wherein the polymer comprises at least one of polyvinylidene fluoride (PVDF), polytetrafluoroethylene (PTFE), polyethylene (PE), high density polyethylene (HDPE), low density polyethylene (LDPE), polymethylmethacrylate (PMMA), polyether ether ketone (PEEK), or polyethersulfone (PES).
However, Tomono does teach a Z-type ferrite comprising Co in a polymer resin (col 2, ln 9-10) wherein the resin is selected from a of group that includes epoxy and PTFE (col 3, ln 49-56).
It would be obvious to one of ordinary skill in the art to employ the PTFE of Tomono as an obvious alternative to the epoxy of Li to provide a composite polymer with a low dielectric constant and low dielectric loss (Tomono, col 3, ln 56-58). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US 2004/0069969 A1 to Endo et al. (hereinafter Endo).
Regarding claim 17, Li discloses the method of Claim 15, wherein the high energy milling comprises milling in a high energy ball mill (page 719, para 3) but fails to expressly disclose at least one of:
a ratio of the calcined ferrite to the balls is greater than or equal to 15:1;
an average diameter of the balls is 5 to 20 millimeters; or
the balls comprise steel balls.
However, Endo does teach a method of making a Z-phase ferrite, M2Me2F24O41 comprising Co (para [0013]), wherein precursors are mixed and calcined and the calcined material is ball milled (para [0020]) with steel balls (para [0100]).
It would be obvious to one of ordinary still in the art to use conventional steel balls as set forth in Endo in the Li milling process to facilitate controlled milling in a simple and cost-effective manner with minimal risk of introducing undesirable impurities to the ferrite. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2004/0069969 A1 to Endo et al. (hereinafter Endo).
Regarding claim 17, Chen discloses the method of Claim 15, wherein the high energy milling comprises milling in a high energy ball mill using a variety of ball materials (para [0126]) but fails to expressly disclose at least one of:
a ratio of the calcined ferrite to the balls is greater than or equal to 15:1;
an average diameter of the balls is 5 to 20 millimeters; or
the balls comprise steel balls.
However, Endo does teach a method of making a Z-phase ferrite, M2Me2F24O41 comprising Co (para [0013]), wherein precursors are mixed and calcined and the calcined material is ball milled (para [0020]) with steel balls (para [0100]).
It would be obvious to one of ordinary still in the art to use conventional steel balls as set forth in Endo in the Li milling process to facilitate controlled milling in a simple and cost-effective manner with minimal risk of introducing undesirable impurities to the ferrite. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734